Case: 14-10645      Document: 00512930609         Page: 1    Date Filed: 02/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                      No. 14-10645                               FILED
                                                                           February 9, 2015

TF-HARBOR, L.L.C.,                                                          Lyle W. Cayce
                                                                                 Clerk
                                                 Plaintiff - Appellant

v.

CITY OF ROCKWALL TEXAS;
ROCKWALL RENTAL PROPERTIES, L.P.,

                                                 Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-4318


Before REAVLEY, JONES, and ELROD, Circuit Judges.
PER CURIAM:*
       The court, having heard oral arguments in this appeal and studied the
briefs and pertinent portions of the record, finds no reversible error of law or
fact and affirms essentially for the reasons stated in the trial court’s careful
opinion.
                                                                           AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.